Case 1:21-md-02989-CMA Document 74 Entered on FLSD Docket 04/09/2021 Page 1of1
Case 1:21-md-02989-CMA Document 46-2 Entered on FLSD Docket 04/07/2021 Page 1 of 1

SCHEDULE B

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 21-2989-MDL-ALTONAGA/Torres
In re:
JANUARY 2021 SHORT SQUEEZE

TRADING LITIGATION
/

 

CERTIFICATE OF UNDERSTANDING REGARDING
ELECTRONIC FILING IN THE SOUTHERN DISTRICT OF FLORIDA

I, Alexander G. Cabeceiras , the undersigned, do hereby certify that:

 

1. lam a member of good standing of the Bar of _ New York

2. I have studied, understand, and will abide by the Local Rules for the Southern District
of Florida.

3. | have studied, understand, and will abide by the Administrative Procedures governing
CM/ECF procedures in the Southern District of Florida.

4. I will only use this electronic filing privilege in the matter captioned above and in no
other case in the Southern District of Florida, even if I have been granted pro hac vice status in
another case in the Southern District of Florida.

5. I understand and agree that any misuse of this electronic filing privilege will be brought
to the attention of the Honorable Cecilia M. Altonaga and that this privilege may be revoked at
any time without notice.

6. If any of the information below changes during the course of this action, I shall file a
notice of such change in the MDL action, and I shall update my CM/ECF user account pursuant
to the Administrative Procedures.

Name Alexander G. Cabeceiras, Esq.

State Bar Number 5502794

Firm Name Derek Smith Law Group, PLLC

Mailing Address One Penn Plaza, Suite 4905, New York, NY 10119
Telephone Number (212) 587-0670

Email Address alexc@dereksmithlaw.com

Attorney Signature: Ke ee : Date: TY) ¢ 7 /

 
